Exceptions overruled. In this action of tort for abuse of process the judge found for the defendant. The plaintiff presented seventeen requests for findings and rulings, all of which were granted. The sole question arises from the plaintiff's exception to the denial of its motion for a new trial. The grounds of the motion are that the general finding for the defendant is: (1) inconsistent with the judge’s rulings and findings, (2) against the weight of the evidence, and (3) unfair and unjust. There was no error. The judge could have found that, although the attachment was excessive, the process was not “used to accomplish some ulterior purpose for which it was not designed or intended, or which was not . . . [its] legitimate purpose.” Gabriel v. Borowy, 324 Mass. 231, 236. And he could likewise have found, despite the evidence adduced by the plaintiff, that damage, an essential element of the tort, had not been established. See Quaranto v. Silverman, 345 Mass. 423, 427.